Citation Nr: 0915745	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  08-23 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle condition.

2.  Entitlement to service connection for a left ankle 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

In April 2009, the Veteran testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied the Veteran's claims for service connection 
for a left ankle condition in September 2002.  The Veteran 
was notified of this decision but did not file an appeal.

2.  The evidence received since the September 2002 rating 
decision raises a reasonable possibility of substantiating 
the Veteran's claims for service connection for a left ankle 
condition.

3.  The competent medical evidence reveals that the Veteran 
is currently diagnosed with a left ankle condition as a 
result of the Veteran's military service.


CONCLUSIONS OF LAW

1.  The September 2002 decision of the RO denying service 
connection for a left ankle condition is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a) (2008).

2.  New and material evidence has been submitted to reopen 
the Veteran's claims of service connection for a left ankle 
condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  A left ankle condition was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II.  Application to Reopen

In a September 2002 rating decision, the RO denied service 
connection for a left ankle condition on the basis that there 
was no evidence of a current chronic condition of the left 
ankle condition and no evidence that any current left ankle 
condition was related to the Veteran's active service.

The evidence of record at the time of the September 2002 
rating decision included the available service treatment 
records and a copy of the Veteran's unit's Unit Morning 
Reports.  As noted in the rating decision, dated in September 
2002, the Veteran's service treatment records revealed 
treatment for a left ankle sprain but did not reveal any 
diagnosis of any permanent or chronic disability. 

Because the Veteran never submitted a Notice of Disagreement 
(NOD) with the September 2002 rating decision, it became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In cases such as this, where the claim is filed on or after 
August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decisionmakers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the September 2002 rating decision, the Veteran 
submitted a statement of Dr. K.R., dated in November 2006.  
Dr. K.R.'s statement is both new and material in that it 
reports that the Veteran is diagnosed with osteoarthritis of 
the left ankle with evidence of an old lateral injury and it 
associates the condition with the Veteran's previous injury 
in service.  In light of the basis for the RO's September 
2002 determination, this evidence raises a reasonable 
possibility of substantiating the claim.  Thus, the evidence 
is "new and material" under the provisions of 38 C.F.R. 
§ 3.156(a), and the claim is reopened.


III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 1137; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, where a Veteran served 90 days or 
more, and arthritis becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 
C.F.R. §§ 3.307, 3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for a 
left ankle condition.  The Veteran contends that he injured 
his left ankle in service when he jumped from the dock to a 
bouy.

The Veteran's service treatment records, as reported in the 
September 2002 rating decision denying service connection, 
reveal that the Veteran was treated for a left ankle sprain 
while in service; however, no chronic or permanent ankle 
condition was noted at discharge from active duty.

In a statement from a private physician, dated in November 
2006, the Veteran was noted to be diagnosed with mild 
osteoarthritis of the left ankle.  The physician continued to 
state that it was more likely than not that the condition was 
related to his previous injury of the left ankle.

In light of the evidence, the Board finds that entitlement to 
service connection for a left ankle condition is warranted.  
The Veteran's service treatment records reveal that the 
Veteran was treated for a left ankle injury in service.  
Currently the Veteran is diagnosed with mild osteoarthritis 
of the left ankle associated with the Veteran's in service 
injury.  As such, entitlement to service connection for 
osteoarthritis of the left ankle is granted.

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for a left ankle 
condition, the application to reopen that claim is granted.

Entitlement to service connection for a left ankle condition 
is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


